 Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 1 of 21 Page ID
                                   #:3600




Summary Judgment Ex. 19a

Marple Declaration - Exhibit 1
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 2 of 21 Page ID
                                  #:3601
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 3 of 21 Page ID
                                  #:3602
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 4 of 21 Page ID
                                  #:3603
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 5 of 21 Page ID
                                  #:3604
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 6 of 21 Page ID
                                  #:3605
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 7 of 21 Page ID
                                  #:3606
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 8 of 21 Page ID
                                  #:3607
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 9 of 21 Page ID
                                  #:3608
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 10 of 21 Page ID
                                   #:3609
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 11 of 21 Page ID
                                   #:3610
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 12 of 21 Page ID
                                   #:3611
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 13 of 21 Page ID
                                   #:3612
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 14 of 21 Page ID
                                   #:3613
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 15 of 21 Page ID
                                   #:3614
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 16 of 21 Page ID
                                   #:3615
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 17 of 21 Page ID
                                   #:3616
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 18 of 21 Page ID
                                   #:3617
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 19 of 21 Page ID
                                   #:3618
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 20 of 21 Page ID
                                   #:3619
Case 8:20-cv-00043-SB-ADS Document 191-19 Filed 05/14/21 Page 21 of 21 Page ID
                                   #:3620
